         Case 1:20-cv-01949-VEC Document 22 Filed 05/26/20 Page 1 of 1




May 26, 2020

Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Chevrestt v. Barstool Sports, Inc. (1:20-cv-1949-VEC)

Dear Judge Caproni,

We represent Plaintiff, Angel Chevrestt, in the above in-captioned case. The parties have reached
a settlement in principle and respectfully request that this Court administratively dismiss the
action with leave to reopen the case in thirty (30) days from today’s date if the parties have not
submitted their final notice of dismissal by such time.

The Court’s consideration is much appreciated.


                                                    Respectfully submitted,

                                                    /s/Richard Liebowitz
                                                    Richard P. Liebowitz

                                                    Counsel for Plaintiff Angel Chevrestt
